Citation Nr: 1119318	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, including as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for macular degeneration, including as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for the residuals of a right forearm fracture.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to June 1969, including service in South Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of service connection for diabetes mellitus, type II, including as secondary to herbicide exposure; peripheral neuropathy, bilateral upper and lower extremities, including as secondary to diabetes mellitus, type II; and macular degeneration, including as secondary to diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current disability of the right forearm and was not treated for a right forearm fracture during service.


CONCLUSION OF LAW

A right forearm fracture was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, while the Veteran alleges that he fractured his right forearm during service, service treatment records (STRs) are silent for treatment of a right forearm injury.  STRs show that he injured his left wrist but x-rays did not show a fracture.  The separation examination showed no disabilities or injuries to the right forearm.  Records from the Veteran's period of duty with the National Guard also fail to show injury to or complaints or treatment of the right forearm.  More importantly, private treatment records and VA outpatient treatment records fail to show that the Veteran has a current disability.  

The Board has considered the Veteran's allegations of fracturing his right forearm during service; however, the Board finds the lack of treatment during and since service more probative than his lay statements.  Simply, without a current disability, service connection cannot be granted.

For the reasons stated above, the Veteran's claim for service connection for a right forearm fracture must be denied.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination for the alleged right forearm fracture was not ordered because the STRs failed to show an in-service injury and treatment records dated subsequent to service fail to show a current disability.  Without credible evidence of a current injury, a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for a right forearm fracture is denied.


REMAND

The Veteran alleges that he was exposed to herbicides during his tour in Korea, and that as a result he has diabetes mellitus, which caused or aggravated his bilateral upper and lower peripheral neuropathy and macular degeneration.

The Department of Defense (DOD) has confirmed that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  The estimated number of exposed personnel is 12,056.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

The DOD has determined that selected ground combat units that served between April 1968 and July 1969 were presumptively exposed to herbicides during their service in Korea and are, therefore, eligible for the presumptive conditions that have been epidemiologically linked to herbicide exposure.

In this case, service personnel records have not been obtained and associated with the claims file.  The law requires VA to obtain relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Accordingly, the Board finds that a remand is warranted so that service personnel records can be obtained.

If after obtaining the Veteran's service personnel records it is found that the Veteran did not serve with designated units in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969, then a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  See BVA Fast Letter 09-20 (May 6, 2009).

Further, because the claims for service connection for bilateral upper and lower peripheral neuropathy and macular degeneration are claimed as secondary to diabetes mellitus, type II, the Board finds that the claims are inextricably intertwined with the claim for service connection for diabetes mellitus, type II.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any Board action on the service connection claims for bilateral upper and lower peripheral neuropathy and macular degeneration, as secondary to diabetes mellitus, type II, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's complete service personnel records, to include any orders or travel documents, from the appropriate facility.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2.  Attempt to verify the Veteran's alleged herbicide exposure in Korea, following the procedures set forth in M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l); specifically, by submitting a request to JSRRC for verification of locations of the Veteran's assigned units and the possibility of herbicide exposure.  All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3.  Upon completion of the above, conduct any further development deemed necessary.

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental; statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




